Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 4, 5, 7, 8, 16-18, 27, 31, 32, 38-42, 44 and 45 of J. Li et al., US 16/967,972 (Feb. 6, 2019) are pending.  Claims 4, 5, 16-18, 27, 31, 32, 38-42, 44 and 45 to the non-elected invention groups stand withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1, 7 and 8 are under examination on the merits.  

Election/Restrictions 

Restriction

Applicant previously elected of Group (I), (now claims 1, 7 and 8), without traverse in the Reply to Restriction Requirement filed on January 4, 2022.  Claims 4, 5, 16-18, 27, 31, 32, 38-42, 44 and 45 to the non-elected invention of Groups (II)-(V) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).   The restriction is maintained as Final.  

Election of Species

Pursuant to the election of species requirement, for M4+ Applicant elected without traverse the species Zr4+ and for the tetratopic ligand of formula (I), Applicant elected without traverse the species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claims 1, 7 and 8 read on the elected species.  The elected species was searched and found to be obvious pursuant to § 103 over J. Hafizovic et al., US 2012/0115961 (2012) (“Hafizovic”).  MPEP § 803.02(III)(C)(2)).  Pursuant to MPEP § 803.02, the search was not extended to the additional species.  In view of cited art, the election of species requirement is given effect and maintained as provisional.  No claims of the elected group are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1, 7 and 8 under AIA  35 U.S.C. 103 as being unpatentable over O. Jason et al., WO 2015/177511 (2015) (“Jason”) is maintained for the reasons given in the previous Office action.  Applicant’s argument is discussed below.  

Rejection of claims 1, 7 and 8 under AIA  35 U.S.C. 103 as being unpatentable over J. Hafizovic et al., US 2012/0115961 (2012) (“Hafizovic”) is maintained for the reasons given in the previous Office action.  Applicant’s argument is discussed below.  

APPLICANT’S ARGUMENT RESPECTING JASON ET AL., WO 2015/177511 (2015) (“JASON”)

Applicant argues that the presently claimed MOF possesses unexpectedly improved properties or properties not present in the prior art.  And that the unexpectedly improved properties and properties not present in the prior art of the present compositions are proper evidence of their non-obviousness under MPEP § 2145. 


Relevant Discussion in the MPEP

A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II); MPEP § 2145.  Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art, or unexpected properties.  MPEP § 2145.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP § 716.02(e).  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. MPEP § 716.02(b)(III).  The burden is on Applicant to establish that the evidence relied upon demonstrates that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  MPEP § 716.02(b); MPEP § 2145.  

Furthermore, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  


Proposed Unexpected Results of Example 5

Applicant proposes that Example 5 demonstrates unexpected results.  Example 5 teaches column experiments with compound 1 having the formula Zr6(μ3-O)4(μ3-OH)4(bptc)3 (Zr-bptc) and compound 2 having the formula Zr6(μ3-O)4(μ3-OH)4(abtc)2(OH)4(H2O)4 (Zr-abtc) (claimed compounds) as well as zeolite 5A1 for comparison, wherein the bptc and abtc ligands have the following structures:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

with an equimolar mixture of C6 isomers at 150 °C.  Specification at page 56.  Under the conditions of Example 5, the specification teaches that branched alkanes (both monobranched and di-branched) broke immediately from the column of zeolite 5A or compound 1, suggesting that neither of these two materials is able to separate isomers of different degrees of branching. Specification at pages 56-57, lines 33 et seq.  In contrast, Example 5 demonstrates that compound 2 shows clean separation of mono branched and di-branched hexane isomers: 3-methyl pentane (3MP) and 2,3-dimethylbutane (23DMB).  Specification at page 57, lines 1-2; Id. at lines 6-9.  The specification further states that “[t]he separation factor achieved for [compound 2] ([Symbol font/0x7E] 1.3) is substantially higher than Fe2(BDP)3 ([Symbol font/0x7E] 1.1), which holds the highest record prior to this work”.  Specification at page 57, lines 7-9.  

The BDP ligand has the following structure:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


See, Z. Herm et al., 340 Science, 960-964 (2013) (“Herm”).  

Applicant’s Example 5 results with respect to compound 2 are noteworthy.  The art teaches that selective adsorption between branched C6 alkane isomers by MOFs is an unpredictable property.  Z. Bao et al., 9 Energy and Environmental Science, 3612-3641 (2016) (“Bao”).  Bao teaches that a number of MOFs have shown promise in this regard.  Bao at page 3624, col. 1.  However, the takeaway from Bao’s literature review (and discussion of a number of MOFs) on this topic is that numerous MOF structural variables are at interplay to the extent that whether a particular MOF can efficiently separate alkane isomers based on branching degree is relatively unpredictable.  Bao at pages 3623-3526.  Bao teaches that the discussed examples for alkane isomer separation were controlled by the shape-selective effect, which generally depends on the subtle matching of the size and shape of the adsorbates with the adsorbent micropores.  Bao at page 3625, col. 1.  Bao makes it clear that whether a particular MOF can efficiently separate differently branched isomers is relatively unpredictable and is affected by subtle differences in MOF molecular configuration.  Further, Bao teaches that there is a crucial need to search for alternative sorbents that are able to more selectively adsorb di-branched alkanes from the mono-branched and linear ones.  Bao at page 3624, col. 1.  See also, S. Banerjee et al., Metal-Organic Framework Materials (2014).  


Applicant Has Not Met its Burden that The Example 5 Results with Respect to Compound 2 Are Unexpected Because a Comparison Has Not Been Made with the Closest Prior Art

Applicant’s argument of unexpected results is not persuasive because, while Applicant’s Example 5 provides comparisons between a claimed MOF (compound 2) and zeolite 5A (see footnote 1) and compound 2 with Fe2(BDP)3, no comparison has been made between a claimed MOF and the closest prior art .  MPEP § 716.02(e).  

The closest art prior art with respect to claimed compound 2 is the Jason molecular organic framework of Example 1, PCN-250 (Fe3)/L22 (abtc) of Jason Example 1 as cited in the previous Office action.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Applicant has not provided any comparative results between Jason PCN-250 and compound 2.  Rather Applicant has provided as comparison between a claimed MOF (compound 2) and zeolite 5A (see footnote 1) and compound 2 with Fe2(BDP)3.  An affidavit or declaration under 37 CFR 1.132 (or similarly the results disclosed in the specification) must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. MPEP § 716.02(e).  As Applicant has not met its burden, the § 103 rejection cannot be withdrawn on the basis of unexpected results.   

Furthermore, the objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.  MPEP § 716.02(d).  That is, the showing of unexpected results has not been demonstrated over the entire scope of the “tetratomic linker of formula (I)” of claim 1, which encompasses a vast number of formula (I) structures or the full scope of the two additional formula (I) linkers of claim 7 (i.e., (bptc) and (tptc-(Me)2))). MPEP § 716.02(d).  In this regard, it is noted that the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  MPEP § 716.02(d)(I).  

Note that, Applicant’s argument that:

However, even if one skilled in the art would have been motivated with a reasonable likelihood of success to modify the MOF of Jason so as to prepare a composition for gas storage, one skilled in the art would not reasonably have expected that the corresponding MOF would be suitable for the separation of C6 alkane isomers (e.g., n-hexane, 3-methylpentane, and 2,3- dimethylbutane ), as discovered by Applicant  

in the absence of unexpected results / comparison to the closest prior art, is not persuasive because, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  MPEP § 2145(II).  In this regard, note that claims 1, 7 and 8 are not directed to a method of C6 alkane separation, but rather to the MOFs themselves.  

APPLICANT’S ARGUMENT RESPECTING J. HAFIZOVIC ET AL., US 2012/0115961 (2012) (“HAFIZOVIC”)

Applicant Argues that even if one skilled in the art would have been motivated with a reasonable likelihood of success to modify the Zr-MOF of Hafizovic so as to prepare a composition for gas storage and/or electrode material, one skilled in the art would not reasonably have expected that the corresponding Zr-MOF would be suitable for the separation of C6 alkane isomers (e.g., n-hexane, 3-methylpentane, and 2,3-dimethylbutane).  Applicant argues that Hafizovic does not teach or suggest that the
compositions described therein may adsorb gases at a different rate and/or permit separation of one or more gases, let alone C6 alkanes specifically.  This argument is not persuasive because, as discussed above, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  MPEP § 2145(II). 

Applicant further argues that the present application demonstrates the superiority of the presently claimed Zr-MOFs over an alternative industrial standard composition (i.e., zeolite 5A) for the same application (i.e., separation of C6 alkane isomers).  Applicant cites specification Example 5 (which was discussed in detail above) as demonstrating that compound 1 having the formula Zr6(μ3-O)4(μ3-OH)4(bptc)3 (Zr-bptc), where bptc is:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

shows superior separation of n-hexane from mixtures comprising linear and branched C6 alkanes (e.g. 3-methylpentane and 2,3-dimethylbutane) over industrial standard zeolite 5A.  

Applicant’s argument of unexpected results is not persuasive (for the same reasons discussed above) because while Applicant has provided as comparison between a claimed MOF (compound 1) and zeolite 5A (see footnote 1), no comparison has been made between a claimed MOF and the closest prior art .  MPEP § 716.02(e).  

As discussed in the previous Office action, in Examples 1-3, Hafizovic teaches preparation of Zr-metal organic frameworks (Zr-MOFs) by reaction of ZnCl4 respectively with 1,4-benzenedicarboxylic acid (H2BDC), 1,1’-biphenyl-4,4’-dicarboxylic acid (H2BPDC) and terphenyl dicarboxylic acid (H2TPDC).  The closest prior art to claimed compound 1 would therefore be the Hafizovic Example 1 Zr-BDCMOF prepared by dissolving ZrCl4 and 1,4-benzenedicarboxylic acid (H2BDC), where H2BDC has the structure:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


in dimethylformamide.  Furthermore, as discussed in detail above with respect to Jason, the objective evidence of nonobviousness is not commensurate in scope with the claims which the evidence is offered to support.  MPEP § 716.02(d).  That is, the showing of unexpected results has not been demonstrated over the entire scope of the “tetratomic linker of formula (I)” of claim 1, which encompasses a vast number of formula (I) structures or the full scope of the formula (I) linkers of claim 7. MPEP § 716.02(d).  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zeolite 5A refers to a zeolite Linde Type a material having Ca2+ and Na+ charge-balancing cations and a pore size of about 5A.  Specification at page 25, lines18-19.